Exhibit 10.23

EXECUTION COPY

FORM OF LIMELIGHT NETWORKS, INC. VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
December 21, 2009 by and between EyeWonder Inc., a Delaware corporation (the
“Company”), and the undersigned Stockholder (the “Stockholder”) of Limelight
Networks, Inc., a Delaware corporation (“Parent”).

WITNESSETH:

WHEREAS, Parent, the Company, Elvis Merger Sub One Corporation, a Delaware
corporation and a direct, wholly-owned subsidiary of Parent (“Merger Sub One”),
Elvis Merger Sub Two LLC, a Delaware limited liability company and a direct,
wholly-owned subsidiary of Parent (“Merger Sub Two” and together with Merger Sub
One, the “Merger Subs”), John Vincent, as stockholder representative and
Deutsche Bank National Trust Company, as Escrow Agent have entered into an
Agreement and Plan of Merger of even date herewith (the “Merger Agreement”),
which provides for, among other things, and as a single integrated transaction,
the merger of Merger Sub One with and into the Company (the “First Step Merger”)
in accordance with the applicable provisions of the DGCL. As soon as practicable
following the First Step Merger, Parent will cause the Company to merge with and
into Merger Sub Two, with Merger Sub Two continuing as the surviving entity (the
“Second Step Merger” and, taken together with the First Step Merger, the
“Merger”).

WHEREAS, the Stockholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of that
number of shares of the outstanding capital stock of Parent, and the holder of
options to purchase such number of shares of capital stock of Parent, in each
case, as set forth on the signature page of this Agreement.

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, the Stockholder (in the Stockholder’s capacity
as such) has agreed to enter into this Agreement.

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “Expiration Date” shall mean the earlier to occur of (i) such date and time
as the Merger Agreement shall have been validly terminated pursuant to Article
IX thereof, (ii) such date and time as the Requisite Parent Voting Approval has
been obtained or (iii) such date and time as the Merger shall become effective
in accordance with the terms and provisions of the Merger Agreement.

(b) “Person” shall mean any individual, corporation, limited liability company,
general or limited partnership, trust, unincorporated association or other
entity of any kind or nature, or any governmental authority.

(c) “Shares” shall mean (i) all equity securities of Parent (including all
shares of Parent Common Stock, all options (the “Parent Options”) to purchase
shares of Parent Common Stock and all other rights to acquire shares of Parent
Common Stock) owned by the Stockholder itself (and not any of its Affiliates) as
of the date hereof, and (ii) all additional equity securities of Parent
(including all additional shares of Parent Common Stock, Parent Options and
other rights to acquire shares of Parent Common Stock) of which the Stockholder
itself (and not any of its Affiliates) acquires ownership during the period from
the date of this Agreement through the Expiration Date (including by way of
stock dividend or distribution, split-up, recapitalization, combination,
exchange of shares and the like).



--------------------------------------------------------------------------------

(d) “Transfer” A Person shall be deemed to have effected a “Transfer” of a Share
if such person directly or indirectly (i) sells, pledges, encumbers, assigns,
grants an option with respect to, transfers, tenders or disposes of such Share
or any interest in such Share, or (ii) enters into an agreement or commitment
providing for the sale of, pledge of, encumbrance of, assignment of, grant of an
option with respect to, transfer, tender of or disposition of such Share or any
interest therein.

2. Transfer of Shares.

(a) Transfer Restrictions. The Stockholder shall not Transfer (or cause or
permit the Transfer of ) any of the Shares, or enter into any agreement relating
thereto, except by (i) selling already-owned Shares either to pay the exercise
price upon the exercise of a Parent Option or to satisfy the Stockholder’s tax
withholding obligation upon the exercise of a Parent Option, in each case as
permitted by any Parent Stock Option Plan (ii) by selling already-owned Shares
pursuant to 10b5-1 trading plans existing as of the date hereof or
(iii) transferring Shares to Affiliates, immediate family members, a trust
established for the benefit of Stockholder and/or for the benefit of one or more
members of the Stockholder’s immediate family or upon the death of the
Stockholder or charitable organizations or in connection with, or solely for the
purpose of, personal tax-planning, provided that, as a condition to such
Transfer, the recipient agrees to be bound by this Agreement and delivers a
Proxy (as defined below) in the form attached hereto as Exhibit A. Any Transfer,
or purported Transfer, of Shares in breach or violation of this Agreement shall
be void and of no force or effect.

(b) Transfer of Voting Rights. The Stockholder shall not deposit (or cause or
permit the deposit of) any Shares in a voting trust or grant any proxy or enter
into any voting agreement or similar agreement in contravention of the
obligations of the Stockholder under this Agreement with respect to any of the
Shares.

3. Agreement to Vote Shares.

(a) At every meeting of the Parent stockholders, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
Parent stockholders, the Stockholder (in the Stockholder’s capacity as such), to
the extent not voted by the Person(s) appointed under the Proxy, shall, or shall
cause the holder of record on any applicable record date to, vote the Shares:

(i) in favor of the issuance of Parent Common Stock in the transactions
contemplated by the Merger Agreement; and

(ii) against approval of any proposal made in opposition to, in competition
with, or would result in a breach of, the Merger Agreement or the Merger or any
other transactions contemplated by the Merger Agreement.

(b) In the event that a meeting of the Parent stockholders is held, the
Stockholder shall, or shall cause the holder of record on any applicable record
date to, appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of establishing a quorum.

(c) The Stockholder shall not enter into any agreement or understanding with any
Person to vote or give instructions in any manner inconsistent with the terms of
this Section 3.

4. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall limit or restrict a Stockholder
who is a director or officer of Parent from acting in such capacity or voting,
in his capacity as a director

 

- 2 -



--------------------------------------------------------------------------------

of Parent, in the Stockholder’s sole discretion on any matter (it being
understood that this Agreement shall apply to the Stockholder solely in the
Stockholder’s capacity as a Stockholder of Parent). In this regard, the
Stockholder shall not be deemed to make any agreement or understanding in this
Agreement in Stockholder’s capacity as a director or officer of Parent.

5. Irrevocable Proxy. Concurrently with the execution of this Agreement, the
Stockholder shall deliver to the Company a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by law, with respect to the Shares.

6. Representations and Warranties of the Stockholder.

(a) Power; Binding Agreement. The Stockholder has full power and authority to
execute and deliver this Agreement and the Proxy, to perform the Stockholder’s
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Stockholder and,
assuming this Agreement constitutes a valid and binding obligation of the
Company, constitutes a valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms.

(b) No Conflicts. None of the execution and delivery by the Stockholder of this
Agreement, the performance by the Stockholder of its obligations hereunder or
the consummation by the Stockholder of the transactions contemplated hereby will
(i) result in a violation or breach of any agreement to which the Stockholder is
a party or by which the Stockholder may be bound, including any voting agreement
or voting trust, or (ii) violate any order, writ, injunction, decree, judgment,
order, statute, rule, or regulation applicable to the Stockholder.

(c) Ownership of Shares. The Stockholder (i) is the sole beneficial owner of the
shares of Parent Common Stock set forth on the signature page of this Agreement,
all of which are free and clear of any liens, adverse claims, charges, security
interests, pledges or options, proxies, voting trusts or agreements,
understandings or agreements, or any other rights or encumbrances whatsoever
(“Encumbrances”) (except any Encumbrances arising under securities laws or
arising hereunder), (ii) is the sole holder of Parent Options that are
exercisable for the number of shares of Parent Common Stock set forth on the
signature page of this Agreement, all of which Parent Options and shares of
Parent Common Stock issuable upon the exercise of such Parent Options are, or in
the case of Parent Common Stock received upon exercise of an option after the
date hereof will be, free and clear of any Encumbrances (except any Encumbrances
arising under securities laws or arising hereunder), and (iii) except as set
forth on the signature page to this Agreement, does not own, beneficially or
otherwise, any securities of Parent other than the shares of Parent capital
stock or options to purchase shares of Parent Common Stock, and shares of Parent
Common Stock issuable upon the exercise of such Parent Options, set forth on the
signature page of this Agreement.

(d) Voting Power. The Stockholder has sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and the terms of this Agreement.

(e) No Finder’s Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with this Agreement based upon
arrangements made by or on behalf of the Stockholder.

 

- 3 -



--------------------------------------------------------------------------------

(f) Reliance by the Company. The Stockholder understands and acknowledges that
the Company is entering into the Merger Agreement in reliance upon the
Stockholder’s execution and delivery of this Agreement.

(g) No Legal Actions. Stockholder agrees that Stockholder will not in
Stockholder’s capacity as a Stockholder of Parent bring, commence, institute,
maintain, prosecute or voluntarily aid any action, claim, suit or cause of
action, in law or in equity, in any court or before any Governmental Entity,
which (i) challenges the validity of or seeks to enjoin the operation of any
provision of this Agreement or (ii) alleges that the execution and delivery of
this Agreement by Stockholder, either alone or together with the other Parent
voting agreements and proxies to be delivered in connection with the execution
of the Merger Agreement, or the approval of the Merger Agreement by the Parent
Board, breaches any fiduciary duty of the Parent Board or any member thereof.

7. Certain Restrictions. The Stockholder shall not, directly or indirectly, take
any action that would make any representation or warranty of the Stockholder
contained herein untrue or incorrect.

8. Disclosure. The Stockholder shall permit Parent to publish and disclose in
all documents and schedules filed with the SEC, and any press release or other
disclosure document that Parent determines to be necessary or desirable in
connection with the Merger and any transactions related to the Merger, the
Stockholder’s identity and ownership of Shares and the nature of the
Stockholder’s commitments, arrangements and understandings under this Agreement.

9. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company any direct or indirect ownership or incidence of ownership
of or with respect to any Shares. Except as provided in this Agreement, all
rights, ownership and economic benefits relating to the Shares shall remain
vested in and belong to Stockholder.

10. Further Assurances. Subject to the terms and conditions of this Agreement,
the Stockholder shall use commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary to
fulfill such Stockholder’s obligations under this Agreement.

11. Stop Transfer Instructions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, Parent
shall not register the Transfer (by book-entry or otherwise) of any certificate
or uncertificated interest representing any of the Shares unless such Transfer
is made pursuant to and in compliance with the terms and conditions of this
Agreement.

12. Termination. This Agreement and the Proxy shall terminate and shall have no
further force or effect as of the Expiration Date. Notwithstanding the
foregoing, nothing set forth in this Section 14 or elsewhere in this Agreement
shall relieve either party hereto from liability, or otherwise limit the
liability of either party hereto, for any intentional breach of this Agreement.

13. Miscellaneous.

(a) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which will remain in full force and effect. In the
event that any provision of this Agreement or the application thereof, becomes
or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect and the application of such provision to other persons or circumstances
will be interpreted so as reasonably to effect the intent of the parties hereto.
The parties further agree to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such void or unenforceable provision.

 

- 4 -



--------------------------------------------------------------------------------

(b) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by operation of law or otherwise by either of the parties without prior
written consent of the other.

(c) Amendments; Waiver. This Agreement may be amended by the parties hereto, and
the terms and conditions hereof may be waived, only by an instrument in writing
signed on behalf of each of the parties hereto, or, in the case of a waiver, by
an instrument signed on behalf of the party waiving compliance.

(d) Specific Performance; Injunctive Relief. The parties hereto agree that the
Company shall be irreparably harmed and that there shall be no adequate remedy
at law for a violation of any of the covenants or agreements of the Stockholder
set forth herein. Therefore, it is agreed that, in addition to any other
remedies that may be available to the Company upon any such violation, the
Company shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to the
Company at law or in equity.

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice); provided, however, that notices sent by
mail will not be deemed given until received:

If to the Company :

EyeWonder, Inc.

229 Peachtree Street NE

International Tower, Suite 1700

Atlanta, GA 30309

Attention: Jerome F. Connell, Jr.

Facsimile No.: (678) 623-0369

with a copy to:

Kilpatrick Stockton LLP

1100 Peachtree Street, NE

Suite 2800

Atlanta, GA 30309-4530

Attention: W. Benjamin Barkley

Facsimile No.: (404) 541-3121

 

- 5 -



--------------------------------------------------------------------------------

If to the Stockholder:

Limelight Networks, Inc.

2220 W. 14th Street

Tempe, AZ 85281

Attention: Philip C. Maynard

Senior Vice President, Chief Legal Officer and Secretary

Facsimile No.: (602) 850-4915

with a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Attention: Mark Reinstra, Esq.

Facsimile No.: (650) 493-6811

(f) No Waiver. The failure of either party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect of
this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligation under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.

(g) No Third Party Beneficiaries. This Agreement is not intended to, and shall
not, confer upon any person other than the parties hereto any rights or remedies
hereunder.

(h) Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware as applied to agreements entered into and performed
entirely in the State of Delaware by residents thereof, without regard to any
provisions thereof relating to conflicts of laws among different jurisdictions.

(i) Submission to Jurisdiction. Each of the parties hereto irrevocably consents
to the exclusive jurisdiction and venue of any court in the State of Delaware
and agrees that any action involving any equitable claim shall be brought
exclusively in the Delaware Court of Chancery, in connection with any matter
based upon or arising out of this Agreement or the matters contemplated herein,
agrees that process may be served upon them in any manner authorized by the laws
of the State of Delaware for such persons and waives and covenants not to assert
or plead any objection which they might otherwise have to such jurisdiction,
venue and such process. Each party agrees not to commence any legal proceedings
related hereto except in such courts.

(j) Rules of Construction. The parties hereto hereby waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.

 

- 6 -



--------------------------------------------------------------------------------

(k) Entire Agreement. This Agreement and the Proxy constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings both written and oral, between
the parties with respect to the subject matter hereof.

(l) Interpretation.

(i) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
As used in this Agreement, the term “affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated under the Exchange Act.

(ii) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect the meaning or interpretation of this Agreement.

(m) Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
the expenses.

(n) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

(o) No Obligation to Exercise Options or Warrants. Notwithstanding any provision
of this Agreement to the contrary, nothing in this Agreement shall obligate the
Stockholder to exercise any Parent Option or other right to acquire shares of
Parent Common Stock.

(p) Telecopy Execution and Delivery. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

[Remainder of Page Intentionally Left Blank]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.

 

EYEWONDER, INC.     STOCKHOLDER By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Name:  

 

      Shares beneficially owned as of the date hereof:                       
shares of Parent Common Stock                        shares of Parent Common
Stock issuable upon exercise of outstanding options

**** VOTING AGREEMENT ****



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned Stockholder (the “Stockholder”) of Limelight Networks, Inc., a
Delaware corporation (“Parent”), hereby irrevocably (to the fullest extent
permitted by law) appoints EyeWonder Inc., a Delaware corporation (the
“Company”), acting through any of its Chief Executive Officer, Chief Financial
Officer or Chief Legal Officer, as the sole and exclusive attorneys and proxies
of the Stockholder, with full power of substitution and resubstitution, to vote
and exercise all voting and related rights (to the full extent that the
Stockholder is entitled to do so) with respect to all of the shares of capital
stock of Parent that now are or hereafter may be beneficially owned by the
Stockholder itself (and not any of its Affiliates), and any and all other shares
or equity securities of Parent issued or issuable to the Stockholder itself (and
not any of its Affiliates) in respect thereof on or after the date hereof
(collectively, the “Shares”) in accordance with the terms of this Irrevocable
Proxy until the Expiration Date (as defined below); provided, however, that such
proxy and voting and related rights are expressly limited to the matters
discussed in clauses (i) through (ii) in the fourth paragraph of this
Irrevocable Proxy. Upon the Stockholder’s execution of this Irrevocable Proxy,
any and all prior proxies given by the Stockholder with respect to any Shares
are hereby revoked and the Stockholder agrees not to grant any subsequent
proxies with respect to the Shares until after the Expiration Date.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Voting
Agreement of even date herewith by and between the Company and the Stockholder,
and is granted as a condition and inducement to the willingness of the Company
to enter into that certain Agreement and Plan of Merger of even date herewith
(the “Merger Agreement”), among Parent, Elvis Merger Sub One Corporation, a
Delaware corporation and a direct, wholly-owned subsidiary of Parent (“Merger
Sub One”), Elvis Merger Sub Two LLC, a Delaware limited liability company and a
direct, wholly-owned subsidiary of Parent (“Merger Sub Two”) , the Company, John
Vincent, as stockholder representative and Deutsche Bank National Trust Company,
as Escrow Agent. The Merger Agreement provides for, among other things, and as a
single integrated transaction, the merger of Merger Sub One with and into the
Company (the “First Step Merger”) in accordance with the applicable provisions
of the General Corporations Law of the State of Delaware. As soon as practicable
following the First Step Merger, Parent will cause the Company to merge with and
into Merger Sub Two, with Merger Sub Two continuing as the surviving entity (the
“Second Step Merger” and, taken together with the First Step Merger, the
“Merger”).

As used herein, the term “Expiration Date” shall mean the earlier to occur of
(i) such date and time as the Merger Agreement shall have been validly
terminated pursuant to Article IX thereof, (ii) such date and time as the
Requisite Parent Voting Approval has been obtained or (iii) such date and time
as the Merger shall become effective in accordance with the terms and provisions
of the Merger Agreement.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the Stockholder, at any time prior to the Expiration Date, to
act as the Stockholder’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the Stockholder with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Parent and in every written consent in lieu of such meeting:

(i) in favor of the adoption of issuance of the Parent Common Stock in the
transactions contemplated by the Merger Agreement; and



--------------------------------------------------------------------------------

(ii) against approval of any proposal made in opposition to, or in competition
with, the Merger Agreement or the Merger or any other transactions contemplated
by the Merger Agreement.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The Stockholder may vote the Shares on all other matters.

Any obligation of the Stockholder hereunder shall be binding upon the successors
and assigns of the Stockholder.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

 

Dated:                     , 2009   STOCKHOLDER   By:  

 

  Name:  

 

  Title:  

 

***** IRREVOCABLE PROXY ****